Citation Nr: 0623993	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
bilateral tinnitus and assigned a 10 percent rating, 
effective March 27, 2003.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1991 and October 1999, service connection for 
tinnitus was denied.  The veteran did not appeal these 
determinations, and each became final. 38 U.S.C.A. § 7105.  
In March 2003, the veteran filed a claim to reopen his 
tinnitus claim and to have a separate 10 percent rating 
assigned for each ear under DC 6260.  In May 2003, the RO 
granted service connection for bilateral tinnitus and 
assigned a single 10 percent evaluation.  The RO essentially 
explained that tinnitus is a single disability in which the 
degree of the disability is the same regardless of whether it 
is perceived in one ear, both ears, or somewhere undefined in 
the head.  The veteran appealed that decision to the Board.
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  No specific factors warranting extraschedular 
consideration have been alleged.  The record does not show 
that the tinnitus has required frequent hospitalization, or 
caused marked interference with employment, or involves any 
factors of like gravity, which would render impractical 
application of the regular schedular criteria.  Accordingly, 
the Board finds that referral of this claim for 
extraschedular consideration is not in order. 







ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


